Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020, 03/09/2021 and 12/14/2021 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 11/20/2019 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a first shield body for mounting over a first side of the current sensing coil, the first shield body comprising: a first primary shield portion configured to extend substantially in a direction of the primary plane of the current sensing coil when the first shield body is mounted over the first side of the current sensing coil; and a first core shield portion extending transversely to the first primary shield portion and configured to extend at least partially through the central opening of the current sensing coil from a first side of the current sensing coil when the first shield body is mounted over the first side of the current sensing coil; and a second shield body for mounting over a second side of the current sensing coil, the second shield body comprising: a second primary shield portion configured to extend substantially in a direction of 
Claims 2-9 are also allowed as they further limit allowed claim 1.
Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 10,
“…a first shield body mounted on the first board surface and comprising: a first primary shield portion extending substantially in a direction of the first surface of the current sensing coil to provide electrostatic shielding to the current sensing coil at the first board surface; and a first core shield portion extending transversely to the first primary shield portion and extending at least partially through the opening from a first side of the current sensing coil; and a second shield body mounted on the second board surface and comprising: a second primary shield 
Claim 11 is also allowed as they further limit allowed claim 10.
Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 12,
“…a shield body comprising: a primary shield portion configured to extend substantially in a direction of the primary plane of the current sensing coil when the shield body is in use; and a core shield portion configured to extend at least partially through the central opening of the current sensing coil to shield at least a part of the current sensing coil from electrostatic coupling when the shield body is in use.”
Claims 13-17 and 19-22 are also allowed as they further limit allowed claim 12.
The closest prior art references that were found based on an updated search.
Niwa et al. US 2008/0258739 - A signal processing circuit converts a change in impedance of a detection coil (1) into an electric signal.
Niwa et al. US 2008/0315868 - The position sensor has a cylindrical detection coil (1), a movable core (2), a signal processing circuit and a cylindrical shield (5) arranged around the detection coil.
Claeys US 2016/0154026 - The electrical current transducer has outer casting (3), magnetic core, magnetic field detector, an insulating core housing, a secondary coil. 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 10 and 12; therefore claims 1-17 and 19-22 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867